 

Exhibit 10.8

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

[Form of Restricted Stock Award and Agreement (to be used when Grantee has or
can attain

Retirement in a taxable year before the taxable year in which the last Vesting
Date occurs]

CHIQUITA BRANDS INTERNATIONAL, INC.

STOCK AND INCENTIVE PLAN

RESTRICTED STOCK AWARD AND AGREEMENT

Congratulations! You have been awarded a restricted stock award under the
Chiquita Stock and Incentive Plan (the “Plan”).

GRANT: Chiquita Brands International, Inc., a New Jersey corporation (the
“Company”), hereby awards to you (the “Grantee” named below) restricted shares
of the Company’s Common Stock (“Shares”), subject to the forfeiture provisions
and other terms of this Agreement. The Shares will be issued at no cost to you
on the date[s] set forth below, provided that you have a vested right to such
Shares as described below. Please read this Agreement carefully and return an
executed copy as requested below. Unless otherwise defined in this Agreement,
capitalized terms have the meanings specified in the Plan.

 

Grantee:

 

No. of Shares:

 

Grant Date:

 

Vesting Date[s]:

     

VESTING AND DELIVERY OF SHARES: [All of the Shares will vest on [date]] or [The
Shares will vest between the Grant Date and [last vesting date] with [% or
number of shares] vesting on [dates]] or, if earlier, upon a Separation of
Service as described in Section 5.2 of the Plan within one year after a Change
in Control of the Company (the “Vesting Date”); subject, however, to the
forfeiture provisions set forth below. If you Separate from Service because of
your death, Disability or Retirement, all the Shares subject to this award will
vest on the date of your Separation from Service. On [the][each] Designated
Payment Date or as soon as reasonably practicable thereafter, the Company will
deliver to you a certificate representing the Shares which vested on such date,
unless you are a key employee and the Plan requires that issuance of the Shares
be postponed until the Specified Employee Delayed Payment Date, in which case
Shares will be delivered on that date or as soon as administratively practicable
thereafter. A “Separation from Service” generally means your termination of
employment with the Company and all of its Subsidiaries. [The] [A] “Designated
Payment Date” is generally defined in the Plan as [the][each] Vesting Date or,
if earlier, the date you Separate from Service because of your death or
Disability, and in the case of Shares that vest on account of your Separation
from Service because of your Retirement, it is the first payroll date following
your Separation from Service (or promptly thereafter). The “Specified Employee
Delayed Payment Date” is generally defined in the Plan as the date that is six
(6) months and one (1) day following the date of your Separation from Service
(or, if earlier, the date of your death).

NO RIGHTS AS SHAREHOLDER PRIOR TO VESTING: Prior to the date Shares are issued
to you, you will have no rights as a shareholder of the Company with respect to
the Shares subject to this award.

FORFEITURE OF SHARES: In the event you Separate from Service for any reason
(other than as a result of your death, Disability, Retirement or a Separation of
Service as described in Section 5.2 of the Plan within one year after a Change
in Control of the Company) prior to [the] [any] Vesting Date, then all unvested
Shares subject to this award will be forfeited as of the date of your Separation
from Service and any rights with respect to such forfeited Shares will
immediately cease.

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION: In consideration of your
receipt of this award, you agree as follows:

(a) During your employment with the Company or by any of its Subsidiaries, and
after the termination of your employment for any reason, voluntary or
involuntary, you will hold in a fiduciary capacity for the sole benefit of the
Company all information, knowledge or data relating to the Company or any of its
Subsidiaries and their respective businesses and investments, including
investments in joint ventures, which



--------------------------------------------------------------------------------

information, knowledge or data the Company or any of its Subsidiaries consider
to be proprietary, confidential, or not public knowledge (including but not
limited to trade secrets) that you obtain or have previously obtained during
your employment by the Company or any of its Subsidiaries (“Proprietary,
Confidential or Non-Public Information”). During your employment with the
Company or by any of its Subsidiaries, and after the termination of your
employment for any reason, voluntary or involuntary, you will not directly or
indirectly use, communicate, divulge or disseminate any Proprietary,
Confidential or Non-Public Information for any purpose not authorized by the
Company or any of its Subsidiaries, or for any purpose not related to the
performance of your work for the Company or any of its Subsidiaries. At any time
requested by the Company or any of its Subsidiaries, and in any event
immediately upon the termination of your employment for any reason, voluntary or
involuntary, you shall return all copies of all documents, materials or
information in any form, written or electronic or otherwise, that constitute,
contain, refer or relate to any Proprietary, Confidential or Non-Public
Information.

(b) During your employment with the Company or any of its Subsidiaries and for a
period of two years after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, engage in,
invest in or participate in any business or activity conducted by any company
listed or described in Exhibit A, attached hereto (the “Competing Business”),
whether as an employee, officer, director, partner, joint venturer, consultant,
independent contractor, agent, representative, shareholder (other than as a
holder of less than five percent (5%) of any class of publicly traded securities
of any such Competing Business) or in any other capacity.

(c) During your employment with the Company or any of its Subsidiaries and for a
period of one year after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, solicit,
entice, persuade or induce, or attempt to solicit, entice, persuade or induce
(i) any customer, supplier, distributor or other person or entity that has a
business relationship, contractual or otherwise, with the Company or any of its
Subsidiaries (or any of their respective joint ventures) to direct or transfer
away from the Company or any of its Subsidiaries (or such joint ventures) or
eliminate, interfere with, disrupt, reduce or modify to the detriment of the
Company or any of its Subsidiaries (or such joint ventures) any business,
patronage or source of supply, or (ii) any person to leave the employment of the
Company or any of its Subsidiaries (or any such joint ventures) (other than
persons employed in a clerical, non-professional or non-managerial position).

(d) You understand and agree that the restrictions set forth above, including,
without limitation, the duration and scope of such restrictions, are reasonable
and necessary to protect the legitimate business interests of the Company and
its Subsidiaries. You further agree that the Company will be entitled to seek
and obtain injunctive relief against you in the event of any actual or
threatened breach of such restrictions, and you hereby consent to the exercise
of personal jurisdiction and venue in a federal or state court of competent
jurisdiction located in Hamilton County, Ohio, and you agree not to initiate any
legal action relating to the subject matter hereof in any other forum. You
understand and agree that this Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that State. If any provision of this Agreement is
determined to be unenforceable or unreasonable by any Court, then such provision
will be modified or omitted only to the extent necessary to make such provision
and the remaining provisions of this Agreement enforceable.

TAXES: You must pay all applicable U.S. federal, state, local and foreign taxes
resulting from the grant of this award and the issuance of the Shares. The
Company has the right to withhold, and the Company will withhold at your
request, all applicable taxes due by reducing the number of Shares otherwise
deliverable under this award or withholding from future earnings (including
salary, bonus or any other payments.) In advance of [the][each] date on which
the Shares become issuable, you may elect to pay the withholding amounts due by
delivering to the Company a number of the Shares that you own that have a fair
market value on that date equal to the amount of the payroll withholding taxes
due.

CONDITIONS: This award is intended to comply with Section 409A of the Internal
Revenue Code. It is to be governed by and subject to the terms and conditions of
the Plan, which contains important provisions of this award and forms a part of
this Agreement. A copy of the Plan is being provided to you, along with a



--------------------------------------------------------------------------------

summary of the Plan. If there is any conflict between any provision of this
Agreement and the Plan, this Agreement will control, unless the provision is not
permitted by the Plan, in which case the provision of the Plan will apply. Your
rights and obligations under this Agreement are also governed by and are subject
to applicable U.S. laws and foreign laws.

AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Law Department,
Attention: Terri Suter.

 

CHIQUITA BRANDS INTERNATIONAL, INC.      Complete Grantee Information below:

 

    

 

Kevin R. Holland, Senior Vice President and Chief People Officer      Home
Address (including country) By:   

 

    

 

       

 

 

Date Agreed To:  

 

   

 

      U.S. Social Security Number (if applicable)



--------------------------------------------------------------------------------

 

EXHIBIT A

The Competing Businesses consist of:

(A) the following companies and their subsidiaries and affiliates, as well as
any company which acquires all or substantially all of the banana, fresh fruit,
or fresh cut business, as the case may be, of any of the following companies:

[*]

(B) any company that was, at the time of your termination of employment with the
Company or any of its Subsidiaries, in direct competition with the Company or
any of its Subsidiaries or their respective joint ventures in the fresh cut
business in the United States, the produce business in the Far East, or the
processed fruit ingredients business in the United States or Europe, provided
that you were employed in or provided substantial services to such fresh cut,
Far East or processed fruit ingredient business conducted by the Company or any
of its Subsidiaries or such joint ventures within two years prior to the date of
your termination of employment.